Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims claim 22 is repeated twice. New claim 22 -28 been renumbered as 23-29.
2.	 Original claim 26, renumbered claim 27, line 5 has typographical error of “.. configured to attach to the head is attaches to the head of the recipient.” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3, 5, 6, 9-13, 15-18,21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 8107661) in view of Andersson (US 20140064531 A1).

As to Claim 1, Lynch teaches a device (a cochlear implant system, Figures 1, 2 and 6), comprising: a hearing prosthesis (BTE unit 740, col. 5 lines 29-36) configured with a sound capture system (The BTE unit 740 includes an ear hook 730 and a phone adaptor 750 that may further includes a microphone 770 capable or receiving audio input from the user’s voice, col. 2 lines29-36 and lines 59-61). Regarding the following: wherein at least a portion of the prosthesis configured to attach to a head of a recipient such that sound is captured by the sound capture system externally of the recipient at a head location below and in front of an ear canal of a human and the device is configured to evoke a hearing percept in the human based on sound captured by the sound capture system, Lynch teaches the external headpiece 110, 310 or 710 is connected to the BTE 740 as shown on Figure 6 and further teaches an Assistive Listening cap 300 that communicates with the BTE unit 340 and/or ear hook 330, or other external components directly or through attachment such as ear hook, See at least col. 3 lines 1-5 and col. 4 lines 23-28, the ALD unit contains electronics that supplement or replace functionality of the BTE unit or head mounted external component, col. 3 lines 1-5. Further, regarding the limitation : sound is captured by the sound capture system externally of the recipient at a head location below and in front of an ear canal of a human, Lynch teaches sound is captured by the microphone 770 within the phone adaptor 750 part of BTE unit 740 , Figure 6 thus teaching the microphone 770 is placed externally of the recipient head location below or in front of ear canal since it is clear from Figure 6 that the microphone is placed in a downward extending portion of the BTE 740 and is used to capture user’s voice, See at least col. 5 lines 59-61,  but does not explicitly teach external headpiece 710 with cap 700 evoke a hearing percept based on a captured sound captured by the sound capture system. However, BTE unit with external vibrators that evokes a hearing percept is well-known in the art. However, Anderson in related field (Bone conduction hearing aid) teaches bone conduction device, comprising an external component including a vibratory portion configured to vibrate in response to a sound signal to evoke a hearing percept via bone conduction and including a coupling portion configured to removably attach the external component to an outer surface of skin of a recipient of the hearing prosthesis [0008], Figure 3B. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention such that the ALD cap 700 or the head mounted piece 710 as taught by Lych includes a vibrator to evoke hearing perception via bone conduction based on the microphone signals captured by microphone 770 placed in the ear hook 730 where the microphone communicates with the ALD cap 700 either wirelessly of through the ear hook 730 thus increasing the functionality of the hearing device to be used with cochlear implants or implantable hearing aid devices, as taught by Lynch on col. 3 lines 1-5 and col. 4 lines 43-46. 
As to Claim 2, Lynch in view of Anderson teaches the limitations of Claim 1, and wherein: the device is configured to be attached to a pinna of the human (BTE unit 740 worn behind the ear of user, Lynch on col. 1 lines 25-26).
As to Claim 3, Lynch in view of Anderson teaches the limitations of Claim 1, and wherein: the device is configured to be worn on the head of the recipient without interfacing with the pinna of the human (Lynch teaches the ALD cap 700 place on top of the headpiece 710 is capable of replacing the BTE unit 340 and/or the ear hook 330 and other hearing aid components so that the user’s ear is not unduly burdened and the user is able to use maximally functional BTE unit without suffering the undesirable side effects of discomfort and displeasure. See at least col. 4 lines 24-38.)
As to Claim 5, Lynch in view of Anderson teaches the limitations of Claim 1, and wherein: the device is configured such that the sound is captured at a location just beneath a mastoid bone when the device is worn on the head of the human (Anderson teaches ear hook 290 placed at a part of auricle 105 of the outer ear and the skin overlying the mastoid bone of the recipient.[0038]. Andersson teaches mastoid bone is located behind the skin overlaying the back of the auricle [0052], Figure 4 and on Figure 2A and [0035] teaches the BTE device 240 can includes more than one microphone 202 and may be located at other positions of BTE devices such as spine 230, thus as seen on Figure 1 of Andersson the spine 230 of BTE device is located at the back of the auricle, thus teaching the microphone located at the back of pinna at a location just beneath the mastoid bone.

As to Claim 6, Lynch in view of Anderson teaches the limitations of Claim 1, and wherein: the prosthesis includes a behind-the-ear (BTE) device including a sound capture device that is configured to capture the sound externally of the recipient located at the location below the ear canal of the recipient when the BTE device is attached to the head of the recipient and at least a portion thereof is located behind a pinna of the recipient, Lynch teaches sound is captured by the microphone 770 within the phone adaptor 750 part of BTE unit 740 , Figure 6 thus teaching the microphone 770 is placed externally of the recipient head location below or in front of ear canal since it is clear from Figure 6 that the microphone is placed in a downward extending portion of the BTE 740 and is used to capture user’s voice, See at least col. 5 lines 59-61. Lynch teaches the external headpiece 110, 310 or 710 is connected to the BTE 740 as shown on Figure 6 and further teaches an Assistive Listening cap 300 that communicates with the BTE unit 340 and/or ear hook 330, or other external components directly or through attachment such as ear hook, See at least col. 3 lines 1-5 and col. 4 lines 23-28, the ALD unit contains electronics that supplement or replace functionality of the BTE unit or head mounted external component, col. 3 lines 1-5.
As to Claim 9, Lynch in view of Anderson teaches the limitations of Claim 1, and wherein: the device is configured such that the sound is captured completely at a location that is in the second quadrant about the ear canal, Lync teaches microphone 770 that falls in the second quadrant since as shown on the applicant’s figures 5A,5B and 6 ( specification [0074]) the microphone 403 is closer to pinna and not close to mastoid bone and Lync microphone 770 also is positioned such that it is positioned within the phone adaptor 750 which is an extended part of BTE unit 740. See at least Figure 6 lines 29-34.
As to Claim 10, Lynch teaches a hearing prosthesis (a cochlear implant system, Figures 1, 2 and 6), comprising: : a behind the ear (BTE) device including a microphone, , (BTE unit 740, col. 5 lines 29-36 where The BTE unit 740 includes an ear hook 730 and a phone adaptor 750 that may further includes a microphone 770 capable or receiving audio input from the user’s voice, col. 2 lines29-36 and lines 59-61). Regarding the following: the hearing prosthesis is configured to evoke a hearing percept in the human based on sound captured by the microphone, Lynch teaches the external headpiece 110, 310 or 710 is connected to the BTE 740 as shown on Figure 6 and further teaches an Assistive Listening cap 300 that communicates with the BTE unit 340 and/or ear hook 330, or other external components directly or through attachment such as ear hook, See at least col. 3 lines 1-5 and col. 4 lines 23-28, the ALD unit contains electronics that supplement or replace functionality of the BTE unit or head mounted external component, col. 3 lines 1-5. Further, regarding the limitation : and the hearing prosthesis is configured such that the microphone is located at least one of: (i) at a lower portion of the BTE device when the BTE device is secured behind the pinna; or (ii) below the ear canal when the BTE device is secured behind the pinna, Lynch teaches sound is captured by the microphone 770 within the phone adaptor 750 part of BTE unit 740 , Figure 6 thus teaching the microphone 770 is placed externally of the recipient head location below or in front of ear canal since it is clear from Figure 6 that the microphone is placed in a downward extending portion of the BTE 740 and is used to capture user’s voice, See at least col. 5 lines 59-61,  but does not explicitly teach external headpiece 710 with cap 700 the hearing prosthesis is configured to evoke a hearing percept in the human based on sound captured by the microphone. However, BTE unit with external vibrators that evokes a hearing percept is well-known in the art. However, Anderson in related field (Bone conduction hearing aid) teaches bone conduction device, comprising an external component including a vibratory portion configured to vibrate in response to a sound signal to evoke a hearing percept via bone conduction and including a coupling portion configured to removably attach the external component to an outer surface of skin of a recipient of the hearing prosthesis [0008], Figure 3B. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention such that the ALD cap 700 or the head mounted piece 710 as taught by Lych includes a vibrator to evoke hearing perception via bone conduction based on the microphone signals captured by microphone 770 placed in the ear hook 730 where the microphone communicates with the ALD cap 700 either wirelessly of through the ear hook 730 thus increasing the functionality of the hearing device to be used with cochlear implants or implantable hearing aid devices, as taught by Lynch on col. 3 lines 1-5 and col. 4 lines 43-46. 

As to Claim 11, Lynch in view of Anderson teaches the limitations of Claim 10, and wherein: the hearing prosthesis is configured such that the microphone is located at the lower portion of the BTE device when the BTE device is secured behind the pinna, Lynch teaches sound is captured by the microphone 770 within the phone adaptor 750 part of BTE unit 740 ( the BTE unit 740 is worn behind the ear of user) , Figure 6 thus teaching the microphone 770 is placed externally of the recipient head location below or in front of ear canal since it is clear from Figure 6 that the microphone is placed in a downward extending portion of the BTE 740 and is used to capture user’s voice, See at least col. 5 lines 59-61.  
As to Claim 12, Lynch in view of Anderson teaches the limitations of Claim 10, and wherein: the hearing prosthesis is configured such that the microphone is located at substantially the bottom of the BTE device when the BTE device is secured behind the pinna, Lynch teaches sound is captured by the microphone 770 within the phone adaptor 750 part of BTE unit 740 ( the BTE unit 740 is worn behind the ear of user) , Figure 6 thus teaching the microphone 770 is placed externally of the recipient head location below or in front of ear canal since it is clear from Figure 6 that the microphone is placed in a bottom extending portion of the BTE 740 and is used to capture user’s voice, See at least col. 5 lines 59-61.  

As to Claim 13, Lynch in view of Anderson teaches the limitations of Claim 10, and wherein: the hearing prosthesis is configured such that the microphone is located below the ear canal when the BTE device is secured behind the pinna, Lynch teaches sound is captured by the microphone 770 within the phone adaptor 750 part of BTE unit 740 ( the BTE unit 740 is worn behind the ear of user) , Figure 6 thus teaching the microphone 770 capable of receiving user’s voice is placed below to the ear canal or closer to the mouth of the user to capture user’s speech. 
As to Claim 15, Lynch in view of Anderson teaches the limitations of Claim 10 and wherein; the BTE device( Lynch teaches BTE unit 740) includes an ear hook ( 730) configured to extend about a top of the pinna so as to support the BTE device behind the pinna ( Figure 6); and the BTE device(740) includes an extension structure( cell phone or telephone adaptor 750) that extends under a bottom of the pinna so as to locate the microphone( microphone 770) in front of the pinna ( Figure 6, col. 5 lines 30-36 an 59-61).
As to Claim 16, Lynch in view of Anderson teaches the limitations of Claim 10 and wherein: the hearing prosthesis is configured such that the microphone is located in front of the pinna when the BTE device is secured behind the pinna, Lynch teaches sound is captured by the microphone 770 within the phone adaptor 750 part of BTE unit 740 ( the BTE unit 740 is worn behind the ear of user) , Figure 6 thus teaching the microphone 770 capable of receiving user’s voice is placed below to the ear canal or closer to the mouth of the user to capture user’s speech. 
As to Claim 17, Lynch in view of Anderson teaches the limitations of Claim 10  and wherein: the hearing prosthesis is configured such that the microphone is located in back of the pinna when the BTE device is secured behind the pinna ( Anderson on Figure 2A and [0035] teaches the BTE device 240 can includes more than one microphone 202 and may be located at other positions of BTE devices such as spine 230, thus as seen on Figure 1 of Andersson the spine 230 of BTE device is located at the back of the pinna, thus teaching the microphone located at the back of pinna. 
As to Claim 18, Lynch in view of Anderson teaches the limitations of Claim 10 wherein: the hearing prosthesis is configured such that, in use, when the BTE device is worn behind the pinna, the microphone is located outside a boundary that is overlying the mastoid bone of the recipient, ( Anderson on Figure 2A and [0035] teaches the BTE device 240 can includes more than one microphone 202 and may be located at other positions of BTE devices such as spine 230, thus as seen on Figure 1 of Andersson the spine 230 of BTE device is located at the back of the pinna, thus teaching the microphone located at the back of pinna. Further, since a mastoid bone is located at the back of the auricle [0052], the microphone is placed at any location outside or including the boundary that is overlaying the mastoid bone. 

As to Claim 21, Lynch in view of Anderson teaches the limitations of Claim 10  and wherein: the device is configured to be non-invasively attached to a pinna of the human behind the pinna, (Lynch teaches the ALD cap 700 place on top of the headpiece 710 is capable of replacing the BTE unit 340 and/or the ear hook 330 and other hearing aid components so that the user’s ear is not unduly burdened and the user is able to use maximally functional BTE unit without suffering the undesirable side effects of discomfort and displeasure. See at least col. 4 lines 24-38. Thus, as seen on Figures 3-5, the BTE unit 340 is replaced by the external unit 610 that communicates with a cochlear implant or implantable hearing aid “without involving” the BTE unit and thus “without attaching or involving” the pinna of the human ear and thus “ non-invasively ( Google synonym of invasive “.. involving, invasion or interfering) the pinna)

As to Claim 22, Lynch teaches a hearing prosthesis (Figures 1, 2 and 6), comprising : capturing sound with a sound capture device ; Lynch teaches sound is captured by the microphone 770 within the phone adaptor 750 part of BTE unit 740 , Figure 6 thus teaching the microphone 770 is placed externally of the recipient head location below or in front of ear canal since it is clear from Figure 6 that the microphone is placed in a downward extending portion of the BTE 740 and is used to capture user’s voice, See at least col. 5 lines 59-61. Regarding the following: evoking a hearing percept utilizing the captured sound, Lynch teaches the external headpiece 110, 310 or 710 is connected to the BTE 740 as shown on Figure 6 and further teaches an Assistive Listening cap 300 that communicates with the BTE unit 340 and/or ear hook 330, or other external components directly or through attachment such as ear hook, See at least col. 3 lines 1-5 and col. 4 lines 23-28, the ALD unit contains electronics that supplement or replace functionality of the BTE unit or head mounted external component, col. 3 lines 1-5, but does not explicitly teach external headpiece 710 with cap 700 the hearing prosthesis is configured to evoke a hearing percept in the human based on sound captured by the microphone. However, BTE unit with external vibrators that evokes a hearing percept is well-known in the art. However, Anderson in related field (Bone conduction hearing aid) teaches bone conduction device, comprising an external component including a vibratory portion configured to vibrate in response to a sound signal to evoke a hearing percept via bone conduction and including a coupling portion configured to removably attach the external component to an outer surface of skin of a recipient of the hearing prosthesis [0008], Figure 3B. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention such that the ALD cap 700 or the head mounted piece 710 as taught by Lych includes a vibrator to evoke hearing perception via bone conduction based on the microphone signals captured by microphone 770 placed in the ear hook 730 where the microphone communicates with the ALD cap 700 either wirelessly of through the ear hook 730 thus increasing the functionality of the hearing device to be used with cochlear implants or implantable hearing aid devices, as taught by Lynch on col. 3 lines 1-5 and col. 4 lines 43-46. Further, regarding the limitation : wherein the sound is captured using an upside down behind-the-ear (BTE) device, Lynch teaches sound is captured by the microphone 770 within the phone adaptor 750 part of BTE unit 740 , Figure 6 thus teaching the microphone 770 is placed externally of the recipient head location below or in front of ear canal since it is clear from Figure 6 that the microphone is placed in a downward extending portion of the BTE 740 and is used to capture user’s voice, See at least col. 5 lines 59-61. The phone adaptor 750 as shown is in the Figure 6 is an upside down BTE device part. Further, as specified by the applicant’s specification “ the BTE device can be utilized in an upright and inverted configuration by simply flipping the BTE over. That is the BTE can include 2 ear hooks, [00119], Lynch teaches BTE having two portions the bottom portion ( phone adaptor ) being the extended hook. 

    PNG
    media_image1.png
    708
    715
    media_image1.png
    Greyscale

As to Claim 23, Lunch in view of Anderson teaches the limitations of Claim 22 and wherein: the BTE device includes a vibrator located in a housing assembly of the BTE device configured to be located behind the ear of the recipient ( Lynch teaches housing assembly of BTE device as the BTE unit 740 including hearing aid electronics, col. 5 lines 30-34 and Andersson teaches on [0036] FIG. 2B is a cross-sectional view of the spine 230 of BTE device 240 of FIG. 2A. Actuator 242 is shown located within the spine 230 of BTE device 242. Actuator 242 is a vibrator actuator, and the sound is captured with a sound capture device (microphone 770) that is supported by the housing assembly of the BTE device (housing assembly of BTE unit 740 including phone adaptor 750 or the upside down portion of BTE unit.)
As to Claim 26, Lunch in view of Anderson teaches the limitations of Claim 22 and wherein: the device looks like a hearing prosthesis (Figures 1-6 of Lynch and at least Figures 2A and 3B of Anderson.
Allowable Subject Matter
Claims 14, 24, 25, 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651